Case 5:21-cv-00156-JPB-JPM Document 4 Filed 08/31/21 Page 1 of 3 PageID #: 16




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

CRAIG DAVID OVERLA,
                       Petitioner,                    Case No. 1:21-cv-734

v.                                                    Hon. Hala Y. Jarbou

UNITED STATES OF AMERICA,
                       Respondent.
____________________________/

                                             ORDER

               This is a habeas corpus action brought by a federal prisoner under 28 U.S.C. § 2241.

(Pet., ECF No. 1, PageID.1.) A court must promptly order an answer or grant the writ under

§ 2241, “unless it appears from the application that the applicant or person detained is not entitled

thereto.” 28 U.S.C. § 2243. After undertaking the preliminary review required by § 2243, the

Court concludes that the petition is properly transferred to the United States District Court for the

Northern District of West Virginia, because the Court does not have subject matter jurisdiction to

consider Petitioner’s requests for relief under § 2241.

               Petitioner Craig David Overla is in the custody of the Federal Bureau of Prisons

(BOP) at Federal Correctional Institution-Gilmer in Glenville, West Virginia. FCI-Gilmer is

located in Gilmer County, see https://www.bop.gov/locations/institutions/gil/ (visited August 26,

2021), which falls within the boundaries the federal judicial district of the United States District

Court for the Northern District of West Virginia, 28 U.S.C. § 129(a).

               Petitioner is serving a sentence imposed by this Court in United States v. Overla,

No. 1:19-cr-100 (W.D. Mich.).        In that proceeding, Petitioner has filed a motion seeking
Case 5:21-cv-00156-JPB-JPM Document 4 Filed 08/31/21 Page 2 of 3 PageID #: 17




compassionate release from custody. “The ‘compassionate release’ provision of 18 U.S.C. § 3582

allows district courts to reduce the sentences of incarcerated persons in ‘extraordinary and

compelling’ circumstances.” United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020).

Petitioner seeks compassionate release because of the threat posed by the COVID-19 pandemic.

That is the same reason Petitioner seeks release under § 2241. He contends that the conditions of

his confinement violate the Eighth Amendment prohibition against cruel and unusual punishment

and that release is the only remedy.

               It is not within the jurisdiction of this Court to grant the relief Petitioner seeks under

§ 2241. A habeas petition under 28 U.S.C. § 2241 must be filed in the district having jurisdiction

over Petitioner’s custodian. See Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004) (“The plain

language of the habeas statute thus confirms the general rule that for core habeas petitions

challenging present physical confinement, jurisdiction lies in only one district: the district of

confinement.”); see also Robinson v. Morrison, 27 F. App’x 557 (6th Cir. 2001) (“While a motion

to vacate sentence under 28 U.S.C. § 2255 must be filed in the district court which sentenced the

movant, a petition for a writ of habeas corpus under § 2241 is confined to the district court having

jurisdiction over the petitioner’s custodian.” (citing In re Gregory, 181 F. 3d 713, 714 (6th Cir.

1999)). Petitioner’s custodian is in West Virginia, not Michigan.




                                                   2
Case 5:21-cv-00156-JPB-JPM Document 4 Filed 08/31/21 Page 3 of 3 PageID #: 18




               Section 1631 of Title 28, United States Code authorizes the Court to transfer a

habeas petition to the federal district court having jurisdiction over a habeas petitioner’s custodian.

Accordingly, the Court will transfer the petition to the United States District Court for the Northern

District of West Virginia.

               IT IS SO ORDERED.



Dated: August 31, 2021                                 /s/ Hala Y. Jarbou
                                                       HALA Y. JARBOU
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
